Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a non-final Office Action on the merits.  Claims 1-4, 7-23, and 25-28 are currently pending and are addressed below.
Response to Amendment
In response to Applicant’s amendments dated February 12, 2021; Examiner withdraws 35 U.S.C. 112(b) rejections; Examiner withdraws prior art rejections under 35 U.S.C. 102(a)(1); Examiner maintains prior art rejections under 35 U.S.C. 103.
Response to Arguments
Applicant’s response arguments, with regards to claims 1-4, 7-23, and 25-28 filed February 12th, 2021, are moot in view of new grounds of rejection under the combination of Wakikawa, Hahne, Akifumi, Yang, Calmettes, Martins, and Wang.
Priority
Acknowledgement is made of applicant’s claim priority for foreign application CN201810025516.X, filed on January 11th, 2018
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12th, 2021 is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 ll. 5-7 states “the data processing module is configured to process the environment information to obtain the combined sensed information and transmit the combined sensed information to the combining module”; Examiner .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 ll. 8, “encapsulating the sensed information” should read as --encapsulating the combined sensed information--.  Appropriate correction is required.
Claims 13-20 are objected to because of the following informalities: “The system of claim…” in Claims 13-20 line 1 should read as “The roadside assistance system of claim…”.  Appropriate correction is required.
Claims 21-23 and 25-28 are objected to because of the following informalities: “The system of claim…” in Claims 21-23 and 25-28 line 1 should read as “The vehicle-mounted assistance system of claim…”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“the data processing module” in claim 3 ll. 4, claim 4 ll. 5, claim 14 ll. 3, and claim 15 ll. 4
“the combining module” in claim 4 ll. 8 and claim 15 ll. 7;
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Support for these structures cannot be found in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “the data processing module” in claim 3 ll. 4, claim 4 ll. 5, claim 14 ll. 3, and claim 15 ll. 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “the combining module” in claim 4 ll. 8 and claim 15 ll. 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2-4 and 7-11 recite the limitation "The system of claim…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  That is, it is unclear which system in claim 1 applicant is referring to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-23, and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more
	101 Analysis - Step 1
	Claim 1 is directed to an automatic driving assistance system (i.e. a machine).  Therefore, claim 1 is within at least one of the four statutory categories.
	101 Analysis - Step 2a, Prong 1
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	The claim recites the limitation of processing the environment information by generating a plurality of pieces of sensed information, and combining, based on a confidence level associated with each piece of sensed information, the plurality of pieces to obtain the combined sensed information.  
101 Analysis - Step 2a, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception in a “practical application”. 
The claim recites additional elements of collecting environment information from a roadside sensor, transmitting combined sensed information to a roadside V2X communication device, transmitting the combined sensed information to a vehicle-mounted V2X communication device, and transmitting the combined sensed information to a vehicle-mounted driving system.  The steps of “collecting” and “transmitting” are recited at a high level of generality (i.e. as a general means of gathering and transmitting vehicle and road condition data for use in the “processing” steps), and amounts to mere data gathering and transmission, which are forms of insignificant extra-solution 
Accordingly, even in combination, these additional elements do not integrated the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
	101 Analysis - Step 2B
	Regarding Step 2B of the Revised Guidance, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the steps “collecting” and “transmitting” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the sensors are all conventional sensors mounted on the roadside sensor, and the specification does not provide any indication that the roadside device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a Berkheimer. Claim 1 is therefore ineligible.

101 Analysis - Step 1
	Claims 2-4 and 7-10 are directed to an automatic driving assistance system (i.e. a machine).  Therefore, claims 2-4 and 7-10 within at least one of the four statutory categories.
	101 Analysis - Step 2a, Prong 1
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
The claims recite the limitations of encapsulating the combined sensed information (claims 2 and 7-8), processing the environment information (claims 3-4 and 10), combining the plurality of pieces of sensed information (claim 4), and transmitting the combined sensed information (claims 2-4 and 7-9).  These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “the roadside device configured to…” (claims 3-4), “the roadside communication interface configured to…” (claims 3-4 and 7-9), “the vehicle-mounted V2X communication device” (claims 2-4 and 7-9), “the vehicle-mounted V2X communication interface” (claims 3-4 and 7-9), and “the data processing module” (claims 3-4 and 10).  That is, other than reciting “the roadside device configured to…” (claims 3-4), “the roadside communication interface configured to…” (claims 3-4 and 7-9), and “the data processing module” (claims 3-4 and 10), nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “the roadside device configured to…” language, the claim encompasses a person looking at the data collected and performing simple calculations to combine 
101 Analysis - Step 2a, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception in a “practical application”.
The claims recite additional elements of encapsulating the combined sensed information into a V2X communication message by roadside V2X communication device (claim 2), transmitting the combined sensed information to a roadside communication interface, roadside V2X communication device, vehicle-mounted V2X communication device, vehicle-mounted communication interface, and vehicle-mounted automatic driving system (claims 3-4 and 7-10), processing environment information by data processing module (claim 4), combining pieces of sensed information by combining module (claim 4), encapsulating and parsing combined sensed information into a TCP/UDP message by roadside communication interface and vehicle-mounted communication interface respectively (claims 7-9).  The steps of “encapsulating”, “transmitting”, “processing”, and “combining” are recited at a high level of generality (i.e. as a general means of moving information), and amounts to mere data gathering and transmission, which are forms of insignificant extra-solution activity.  The “automatic driving assistance system” merely describes how to generally apply the otherwise mental steps in a generic or general purpose vehicle control environment.  The automatic driving assistance system is recited at a high level 
Accordingly, even in combination, these additional elements do not integrated the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
101 Analysis - Step 2B
	Regarding Step 2B of the Revised Guidance, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the steps “encapsulating”, “transmitting”, “processing”, and “combining” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background does not provide any indication that the roadside device, roadside V2X communication device, or vehicle-mounted driving assistance system are anything other than conventional computers.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.
ineligible.  Claim 11 is also ineligible for being dependent on rejected claim 1.

101 Analysis - Step 1
	Claim 12 is directed to an roadside assistance system (i.e. a machine).  Therefore, claim 12 is within at least one of the four statutory categories.
	101 Analysis - Step 2a, Prong 1
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	The claim recites the limitation of processing the environment information by generating a plurality of pieces of sensed information, and combining, based on a confidence level associated with each piece of sensed information, the plurality of pieces to obtain the combined sensed information.  These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “the roadside device configured to…”.  That is, other than reciting “a roadside device configured to…”, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “a roadside device configured to…” language, the claim encompasses a person looking at the data collected and performing simple calculations to combine data.  The mere nominal recitation of “a roadside device configured to…” does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.
101 Analysis - Step 2a, Prong 2

The claim recites additional elements of collecting environment information from a roadside sensor, transmitting combined sensed information to a roadside V2X communication device, transmitting the combined sensed information to a vehicle-mounted V2X communication device, and transmitting the combined sensed information to a vehicle-mounted driving system.  The steps of “collecting” and “transmitting” are recited at a high level of generality (i.e. as a general means of gathering and transmitting vehicle and road condition data for use in the “processing” steps), and amounts to mere data gathering and transmission, which are forms of insignificant extra-solution activity.  The “automatic driving assistance system” merely describes how to generally apply the otherwise mental steps in a generic or general purpose vehicle control environment.  The automatic driving assistance system is recited at a high level of generality, and merely automates the steps of “processing”, “generating”, and “combining”.
Accordingly, even in combination, these additional elements do not integrated the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
	101 Analysis - Step 2B

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the steps “collecting” and “transmitting” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the sensors are all conventional sensors mounted on the roadside sensor, and the specification does not provide any indication that the roadside device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. Claim 12 is therefore ineligible.

101 Analysis - Step 1
	Claims 13-19 are directed to a roadside assistance system (i.e. a machine).  Therefore, claims 13-19 within at least one of the four statutory categories.
	101 Analysis - Step 2a, Prong 1

The claims recite the limitations of encapsulating the combined sensed information (claims 13 and 16-17), processing the environment information (claims 14-15 and 19), combining the plurality of pieces of sensed information (claim 15), and transmitting the combined sensed information (claims 13-16 and 18).  These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “the roadside device configured to…” (claims 14-15 and 19), “the roadside communication interface configured to…” (claims 14-18), and “the data processing module” (claims 14-15 and 19).  That is, other than reciting “the roadside device configured to…” (claims 14-15 and 19), “the roadside communication interface configured to…” (claims 14-18), and “the data processing module” (claims 14-15 and 19), nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “the roadside device configured to…” language, the claim encompasses a person looking at the data collected and performing simple calculations to combine data.  The mere nominal recitation of “a roadside device configured to…” does not take the claim limitations out of the mental process grouping.  Thus, the claims recite a mental process.
101 Analysis - Step 2a, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to 
The claims recite additional elements of encapsulating the combined sensed information into a V2X communication message by roadside V2X communication device (claim 13), transmitting the combined sensed information to a roadside communication interface, roadside V2X communication device, and combining module (claims 14-19), processing environment information by data processing module (claim 15), combining pieces of sensed information by combining module (claim 15), encapsulating combined sensed information into a TCP/UDP message by roadside communication interface (claims 16-18).  The steps of “encapsulating”, “transmitting”, “processing”, and “combining” are recited at a high level of generality (i.e. as a general means of moving information), and amounts to mere data gathering and transmission, which are forms of insignificant extra-solution activity.  The “automatic driving assistance system” merely describes how to generally apply the otherwise mental steps in a generic or general purpose vehicle control environment.  The automatic driving assistance system is recited at a high level of generality, and merely automates the steps of “encapsulating”, “transmitting”, “processing”, and “combining”.
Accordingly, even in combination, these additional elements do not integrated the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
101 Analysis - Step 2B
	Regarding Step 2B of the Revised Guidance, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the steps “encapsulating”, “transmitting”, Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.
Claims 13-19 are therefore ineligible.  Claim 20 is also ineligible for being dependent on rejected claim 1.

101 Analysis - Step 1
	Claim 21 is directed to an vehicle-mounted assistance system (i.e. a machine).  Therefore, claim 21 is within at least one of the four statutory categories.
	101 Analysis - Step 2a, Prong 1
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract 
	The claim recites the limitation of processing the environment information by generating a plurality of pieces of sensed information, and combining, based on a confidence level associated with each piece of sensed information, the plurality of pieces to obtain the combined sensed information.  These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “the roadside device configured to…”.  That is, other than reciting “a roadside device configured to…”, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “a roadside device configured to…” language, the claim encompasses a person looking at the data collected and performing simple calculations to combine data.  The mere nominal recitation of “a roadside device configured to…” does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.
101 Analysis - Step 2a, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception in a “practical application”. 
The claim recites additional elements of collecting environment information from a roadside sensor, transmitting combined sensed information to a roadside V2X communication device, 
Accordingly, even in combination, these additional elements do not integrated the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
	101 Analysis - Step 2B
	Regarding Step 2B of the Revised Guidance, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the steps “collecting” and “transmitting” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the sensors are all conventional sensors mounted on the roadside sensor, and the specification does not provide any indication that the roadside device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. Claim 21 is therefore ineligible.

101 Analysis - Step 1
	Claims 22-28 are directed to a vehicle-mounted assistance system (i.e. a machine).  Therefore, claims 22-28 are within at least one of the four statutory categories.
	101 Analysis - Step 2a, Prong 1
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
The claims recite the limitations of parsing the combined sensed information (claims 22 and 25-26), encapsulating the combined sensed information (claim 25), and transmitting the combined sensed information (claims 22-23, 25, and 27-28).  These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “the vehicle-mounted V2X communication device” (claims 22-23 and 25-27), “the vehicle-mounted V2X communication interface” (claims 22-23 and 25-27), and “the vehicle-mounted automatic driving system (claims 22-23 and 28).  That is, other than reciting “the vehicle-mounted V2X communication device” (claims 22-23 and 25-27), “the vehicle-mounted V2X communication interface” 
101 Analysis - Step 2a, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception in a “practical application”.
The claims recite additional elements of encapsulating the combined sensed information by the vehicle-mounted V2X communication device (claims 22-23 and 25-27), parsing and transmitting the combined sensed information from the vehicle-mounted V2X communication interface (claims 22-23 and 25-27) to the vehicle-mounted automatic driving system (claims 22-23 and 28).  The steps of “encapsulating”, “parsing”, and “transmitting” are recited at a high level of generality (i.e. as a general 
Accordingly, even in combination, these additional elements do not integrated the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
101 Analysis - Step 2B
	Regarding Step 2B of the Revised Guidance, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the steps “encapsulating”, “parsing”, and “transmitting” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background does not provide any indication that the roadside device, roadside V2X communication device, or vehicle-mounted driving assistance system are anything other than conventional computers.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, Berkheimer.
Claims 22-23 and 25-28 are therefore ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wakikawa et al. (US 2013/0258878; hereinafter Wakikawa) in view of Hahne (US 2015/0051780; hereinafter Hahne) and further in view of Yang et al. (US 2019/0268447; hereinafter Yang), Akifumi (JP 2002-230685; translation attached as NPL; hereinafter Akifumi), and Calmettes et al. (US 9,786,182; hereinafter Calmettes).
Re. claim 1, Wakikawa teaches an automatic driving assistance system comprising … a roadside assistance system (Wakikawa; Fig. 1, ¶0030, System 100 includes roadside components; meaning that it is a roadside assistance system),
the roadside assistance system comprising a roadside sensor (Wakikawa; ¶0045, Collecting Device 120 is a device for collecting sensor data and may be located in a roadside Publisher Node [see at least Fig. 1]), a roadside device (Wakikawa; ¶0034, Publisher Node 102 may be located on the roadside and is part of System 100; meaning that it is a roadside device)…
the roadside sensor (Wakikawa; ¶0045, Collecting Device 120) is configured to collect environment information of an ambient environment (Wakikawa; ¶0045, Collecting Device 120 is a device for collecting environment data and may be located in in a roadside node [see at least Fig. 1]; meaning that Collecting Device 120 is a roadside sensor) and transmit the environment information to the roadside device (Wakikawa; Fig. 1, ¶0034, Publisher Node 102 may be a roadside device, and is shown in Fig. 1 to receive transmitted environment information from Collecting Device 120), …
the roadside device (Wakikawa; Fig. 1, ¶0034, Publisher Node 102) is configured to process the environment information to obtain combined sensed information and transmit the combined sensed information (Wakikawa; ¶0035, the publisher node 102 generates event data based on the environment information collected by the Collecting Device 120 (see at least ¶0005), and aggregates the one or more sets of event data before publishing it on a mobile node network; meaning that the Publisher Node 102 is a roadside device configured to process environment information to obtain combined sensed information [aggregated event data] and transmit [publish] the combined sensed information)…
wherein processing the environment information comprises;
generating a plurality of pieces of sensed information (Wakikawa; ¶0005 the collection module of the computing device 200 generates event data regarding a road , and
combining, …, the plurality of pieces to obtain the combined sensed information (Wakikawa; ¶0035, the publisher node 102 generates event data based on the environment information collected by the Collecting Device 120 [see at least ¶0005], and aggregates the one or more sets of event data; meaning that the Publisher Node aggregates/combines the plurality of event data to obtain aggregated event data).
Yet, Wakikawa does not explicitly teach:
the vehicle-mounted assistance system comprising a vehicle-mounted V2X communication device 
the vehicle-mounted V2X communication device is configured to transmit the combined sensed information to a vehicle-mounted automatic driving system,
	However, in the same field of endeavor, Hahne teaches:
the vehicle-mounted assistance system (Hahne; ¶0086, Driver Assistance System 1; of which is mounted on a vehicle) comprising a vehicle-mounted V2X communication device (Hahne; ¶0086, Communication Device 15/16, also known as Vehicle-to-X communication devices [see at least ¶0014] within the Driver Assistance System),
the vehicle-mounted V2X communication device is configured to transmit the combined sensed information to a vehicle-mounted automatic driving system (Hahne; Fig. 6, Computer Unit 7, Actuation Device 3, and one functional element 4 of a motor vehicle comprise the automatic driving system; and ¶0014, the automatic driving system is capable of performing at least one driving maneuver based on the V2X data received from the communication devices; meaning that the combined sensed ,
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the roadside assistance system of Wakikawa by the vehicle-mounted assistance system of Hahne for the purpose of improving driving safety (Hahne; ¶0004).
	Further yet, the combination Wakikawa and Hahne does not explicitly teach:
wherein the roadside sensor comprises a wind speed sensor, a wind direction sensor, and an air quality sensor;
	However, in the same field of endeavor, Akifumi teaches:
wherein the roadside sensor comprises a wind speed sensor, a wind direction sensor, and an air quality sensor (Akifumi; Pg. 3 ¶0009-¶0010, the roadside environmental sensors include an air quality sensor, a wind direction sensor, and a wind speed sensor);
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle-mounted assistance system of Wakikawa and Hahne by the wind speed, wind direction, and air quality roadside sensor of Akifumi for the purpose of improving the living environment of local residents (Akifumi; pg. 2 ¶0007).
	Further yet, the combination of Wakikawa, Hahne, and Akifumi does not explicitly teach:
			…a roadside Vehicle to Everything (V2X) communication device…
	the roadside V2X communication device is configured to transmit the combined sensed information to the vehicle-mounted V2X communication device;
	However, in the same field of endeavor, Yang teaches:
a roadside Vehicle to Everything (V2X) communication device (Yang; Fig. 1, ¶0329, the V2X communication apparatus may correspond to a roadside unit; meaning it is a roadside V2X communication device)…
	the roadside V2X communication device is configured to transmit the combined sensed information to the vehicle-mounted V2X communication device (Yang; ¶0072, the application ECU of the V2X communication apparatus may generate a message based on sensor information and transmit/receive the message by using the DSRC [Dedicated Short Range Communication] device processor; meaning that the roadside V2X communication device is configured to transmit combined sensor data to a vehicle-mounted V2X communication device);
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the automatic driving assistance system of Wakikawa, Hahne, and Akifumi by the roadside V2X communication device of Yang for the purpose of providing a more efficient and safer transport service (Yang; ¶0064).
Further yet, the combination of Wakikawa, Hahne, Akifumi, and Yang do not explicitly teach:
combining, based on a confidence level associated with each piece of sensed information, the plurality of pieces to obtain the combined sensed information.
	However, in the same field of endeavor, Calmettes teaches:
combining, based on a confidence level associated with each piece of sensed information, the plurality of pieces to obtain the combined sensed information (Calmettes; col. 9 ll. 30-51, i.e., the convoy can collectively decide to exclude residual/outlier data from one or more sources based on a confidence threshold; meaning that the sensed information is combined based on a confidence threshold).


Re. claim 2, the combination of Wakikawa, Hahne, Yang, Akifumi, and Calmettes teaches the system of claim 1.  Yang further teaches:
wherein the roadside V2X communication device (Yang; ¶0062, the Sender ITS [Intelligent Transport System] Station 1000, also known as a V2X communication apparatus previously taught by Yang to be a roadside V2X communication unit in claim 1) is configured to encapsulate the combined sensed information into a V2X communication message and transmit the V2X communication message to an air interface (Yang; Fig. 12, the Sender ITS [Intelligent Transport System] Station 1000, previously taught by Yang to be a roadside V2X communication unit in claim 1, encapsulates event descriptions [including sensor data, see at least ¶0072] into a Multimedia Content Message [MCM] and transmits the MCM over the air via V2X [see at least ¶0062] to a Receiver ITS Station 2000; meaning that the Sender ITS Station is a roadside V2X communication device that encapsulates sensed information into a V2X communication message to be sent over air interface);
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the automatic driving assistance system of Wakikawa, Hahne, Akifumi, and Calmettes by the roadside V2X communication device of Yang for the purpose of providing a more efficient and safer transport service (Yang; ¶0064).

the vehicle-mounted V2X communication device is configured to receive the V2X communication message from the air interface, parse the V2X communication message to obtain the combined sensed information and transmit the combined sensed information to the vehicle-mounted automatic driving system.
	However, in the same field of endeavor, Hahne teaches:
the vehicle-mounted V2X communication device is configured to receive the V2X communication message from the air interface (Hahne; ¶0086, Communication Device 15/16 is also known as a vehicle-to-X communication device [see at least ¶0014] within the Driver Assistance System; and vehicle-to-X communication is inherently handled via air interface over a reserved 5.9 GHz frequency), parse the V2X communication message to obtain the combined sensed information and transmit the combined sensed information to the vehicle-mounted automatic driving system (Hahne; Fig. 6, Computer Unit 7, Actuation Device 3, and one functional element 4 of a motor vehicle; and ¶0014 that the automatic driving system is capable of performing at least one driving maneuver based on the V2X data received from the communication devices; meaning that the vehicle-to-X communication devices parse the V2X data to send to the automatic driving system).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the automatic driving assistance system of Wakikawa, Akifumi, Yang, and Calmettes by the vehicle-mounted assistance system of Hahne for the purpose of improving driving safety (Hahne; ¶0004).

claim 3, the combination of Wakikawa, Hahne, Yang, Akifumi, and Calmettes teaches the system of claim 2.  Wakikawa further teaches:
wherein the roadside device (Wakikawa; ¶0034, Publisher Node 102) comprises a data processing module (Wakikawa; ¶0058, Processor 235) and a roadside communication interface (Wakikawa; ¶0065, Network Interface 241)…
the data processing module (Wakikawa; ¶0058, Processor 235) is configured to process the environment information to obtain the combined sensed information (Wakikawa; Fig. 2, ¶0077 the naming module 205 is code executed by the processor 235 which converts generated event data [from sensor data / environment information] to a set of naming data, and forms a data packet; meaning that the set of naming data is combined sensed information obtained through processing environment/event data) and transmit the combined sensed information to the roadside communication interface (Wakikawa; ¶0087-¶0088, the naming module 205 sends the naming data to the publishing module to be transmitted in a mobile node network via Network Interface 241; meaning that the processor 235 is a data processing module configured to combine and transmit sensed information [event/naming data as a data packet] to a roadside communication interface [Network Interface 241]);
the roadside communication interface is configured to transmit the combined sensed information (Wakikawa; ¶0065-¶0066, the Network Interface 241 is an interface for connecting the Computing Device 200 of a node [such as the roadside Publisher Node taught by Wakikawa in claim 1] to another node for the purpose of transmitting data, such as naming data as a packet; meaning that the Network Interface 241 is a roadside communication interface configured to transmit combined sensed information [event/naming data as a data packet])...
	Yet, the combination of Wakikawa, Akifumi, and Calmettes does not explicitly teach:
the vehicle-mounted automatic driving system comprises a vehicle-mounted communication interface,
the vehicle-mounted V2X communication device transmitting the combined sensed information to the vehicle-mounted automatic driving system comprises transmitting the combined sensed information to the vehicle-mounted communication interface; and
the vehicle-mounted communication interface is configured to transmit the combined sensed information to respective functional modules of the vehicle-mounted automatic driving system.
	However, in the same field of endeavor, Hahne teaches:
the vehicle-mounted automatic driving system comprises a vehicle-mounted communication interface (Hahne; Fig. 6, Communication Unit 23 has a signal line 31 to Computer Unit 7, and Computer Unit 7 sends information to various modules of the driving system including an Actuation Device 3 and functional element 4; meaning that the Communication Unit 23 is a vehicle-mounted communication interface),
the vehicle-mounted V2X communication device (Hahne; ¶0086, Communication Device 15/16 is also known as a vehicle-to-X communication device [see at least ¶0014] within the Driver Assistance System) transmitting the combined sensed information to the vehicle-mounted automatic driving system comprises transmitting the combined sensed information to the vehicle-mounted communication interface (Hahne; Fig. 6, Communication Devices 15/16 are connected to Communication Unit 23, which has a signal line 31 to Computer Unit 7, and Computer Unit 7 sends information to various modules of the driving system including an Actuation Device 3 and functional ; and
the vehicle-mounted communication interface (Hahne; Fig. 6, Communication Unit 23) is configured to transmit the combined sensed information to respective functional modules of the vehicle-mounted automatic driving system (Hahne; Fig. 6, Communication Unit 23 has a signal line 31 to Computer Unit 7, and Computer Unit 7 sends information to various modules of the driving system including an Actuation Device 3 and Functional Element 4; meaning that the Communication Unit 23 is a communication interface that transmits information to respective modules of the vehicle-mounted automatic driving system).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the automatic driving assistance system of Wakikawa, Akifumi, Yang, and Calmettes by the vehicle-mounted communication interface of Hahne for the purpose of more reliably adapting driving maneuvers to a traffic situation (Hahne; ¶0014).
Yet, the combination of Wakikawa, Hahne, Akifumi, and Calmettes does not explicitly teach the roadside V2X communication device.  However, in the same field of endeavor, Yang teaches the roadside V2X communication device (Yang; Fig. 1, ¶0329, the V2X communication apparatus as discussed above in claim 1).

Re. claim 4, the combination of Wakikawa, Hahne, Yang, Akifumi, and Calmettes teaches the system of claim 2.  Wakikawa further teaches:
wherein the roadside device (Wakikawa; ¶0034, Publisher Node 102) comprises a data processing module (¶0058, Processor 235), a combining module (Wakikawa; ¶0077, Naming Module 205, the naming module is responsible for  and a roadside communication interface (Wakikawa; ¶0065, Network Interface 241), and
the data processing module is configured to process the environment information to obtain the combined sensed information (Wakikawa; ¶0005 the collection module of the computing device 200, executed by Processor 235, generates event data regarding a road event from the sensor data; meaning that environment information [sensor data] is processed in order to form combined sensed information [event data]) and transmit the combined sensed information to the combining module (Wakikawa; ¶0077, Naming Module 205, the naming module is responsible for combining generated event data [combined sensor information] into a combined set of naming data);
the combining module (Wakikawa; ¶0077, Naming Module 205) is configured to combine the plurality of pieces of sensed information and transmit the combined sensed information to the roadside communication interface (Wakikawa; ¶0077, Naming Module 205, the naming module is responsible for combining event data [combined sensor information] into a combined set of naming data);
the roadside communication interface is configured to transmit the combined sensed information (Wakikawa; ¶0065-¶0066, the Network Interface 241 is an interface for connecting the Computing Device 200 of a node [such as the roadside Publisher Node taught by Wakikawa in claim 1] to another node for the purpose of transmitting data, such as naming packets; meaning that the Network Interface 241 is a roadside communication interface configured to transmit combined sensed information [naming packets])…
	Yet, the combination of Wakikawa, Akifumi, Yang, and Calmettes do not explicitly teach:
the vehicle-mounted automatic driving system comprises a vehicle-mounted communication interface,
the vehicle-mounted V2X communication device transmitting the combined sensed information to the vehicle-mounted automatic driving system comprises transmitting the combined sensed information to the vehicle-mounted communication interface; and
the vehicle-mounted communication interface is configured to transmit the combined sensed information to respective functional modules of the vehicle-mounted automatic driving system.
	However, in the same field of endeavor, Hahne teaches:
the vehicle-mounted automatic driving system (Hahne; Fig. 6, Computer Unit 7, Actuation Device 3, and one functional element 4 of a motor vehicle) comprises a vehicle-mounted communication interface (Hahne; Fig. 6, Communication Unit 23 has a signal line 31 to Computer Unit 7, and Computer Unit 7 sends information to various modules of the driving system including an Actuation Device 3 and functional element 4; meaning that the Communication Unit 23 is a communication interface),
the vehicle-mounted V2X communication device (Hahne; Fig. 6 and ¶0014, Communication Unit 23 contains Vehicle-to-X communication devices 15 & 16) transmitting the combined sensed information to the vehicle-mounted automatic driving system comprises transmitting the combined sensed information to the vehicle-mounted communication interface (Hahne; Fig. 6, Communication Unit 23 contains Vehicle-to-X communication devices 15 & 16, and has a signal line 31 to Computer Unit 7, and Computer Unit 7 sends information to various modules of the ; and
the vehicle-mounted communication interface is configured to transmit the combined sensed information to respective functional modules of the vehicle-mounted automatic driving system (Hahne; Fig. 6, Computer Unit 7, Actuation Device 3, and one functional element 4 of a motor vehicle; and ¶0014 that the automatic driving system is capable of performing at least one driving maneuver based on the V2X data received from the Communication Unit 23; meaning that the Communication Unit 23 is a network interface configured to transmit combined, sensed information to functional modules of the vehicle-mounted automatic driving system).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the automatic driving assistance system of Wakikawa, Akifumi, Yang, and Calmettes by the vehicle-mounted communication interface of Hahne for the purpose of more reliably adapting driving maneuvers to a traffic situation (Hahne; ¶0014).
Yet, the combination of Wakikawa, Hahne, Akifumi, and Calmettes does not explicitly teach the roadside V2X communication device.  However, in the same field of endeavor, Yang teaches the roadside V2X communication device (Yang; Fig. 1, ¶0329, the V2X communication apparatus as discussed above in claim 1).

Re. claim 7, the combination of Wakikawa, Hahne, Yang, Akifumi, and Calmettes teaches the system of claim 3.  Wakikawa further teaches:
the roadside communication interface… (Wakikawa; ¶0067, the Network Interface 241 may also provide other conventional connections to the network, including TCP/IP)

…encapsulate the combined sensed information into a Transmission Control Protocol (TCP) / User Datagram Protocol (UDP) message and transmit the TCP/UDP message to the roadside V2X communication device;
the roadside V2X communication device encapsulating the combined sensed information into the V2X communication message comprises; parsing the TCP/UDP message received from the roadside communication interface to obtain the combined sensed information and encapsulating the sensed information into the V2X communication message;
…encapsulating the combined obtained sensed information into a TCP/UDP message and transmitting the TCP/UDP message to the vehicle-mounted communication interface…
…parse the TCP/UDP message received from the vehicle-mounted V2X communication device to obtain the combined sensed information.
	However, in the same field of endeavor, Yang teaches:
…encapsulate the combined sensed information into a Transmission Control Protocol (TCP) / User Datagram Protocol (UDP) message and transmit the TCP/UDP message to the roadside V2X communication device (Yang; ¶0083, the transport protocol may adopt TCP/UDP to manage data sent by a user to accurately arrive at a destination; meaning that sensed information may be encapsulated and transmitted as a message to the roadside V2X communication device);
the roadside V2X communication device encapsulating the combined sensed information into the V2X communication message comprises; parsing the TCP/UDP message received from the roadside communication interface to obtain the combined sensed information and encapsulating the sensed information into the V2X communication message (Yang; ¶0155, in the ITS-S [Intelligent Transport System Station], the facility layer may receive and parse the MCM [Multimedia Content Message] from the network transport layer and deliver the content to the application layer, where the application layer encompasses V2X communication application [see at least Fig. 5], and TCP/UDP is a network transport layer [see at least Fig. 5]; meaning that the roadside V2X communication device may parse a received TCP/UDP message before encapsulating the message into a V2X communication message);
…encapsulating the combined obtained sensed information into a TCP/UDP message and transmitting the TCP/UDP message to the vehicle-mounted communication interface (Yang; ¶0083, the transport protocol may adopt TCP/UDP to manage data sent by a user to accurately arrive at a destination; meaning that sensed information may be encapsulated and transmitted as a message to the roadside V2X communication device)…
…parse the TCP/UDP message received from the vehicle-mounted V2X communication device to obtain the combined sensed information (Yang; ¶0155, in the ITS-S [Intelligent Transport System Station], the facility layer may receive and parse the MCM [Multimedia Content Message] from the network transport layer and deliver the content to the application layer, where the application layer encompasses V2X communication application [see at least Fig. 5], and TCP/UDP is a network transport layer [see at least Fig. 5]; meaning that the roadside V2X communication device may parse a received TCP/UDP message before encapsulating the message into a V2X communication message).

	Yet, the combination of Wakikawa, Akifumi, Yang, and Calmettes do not teach the vehicle-mounted communication interface.  However, in the same field of endeavor, Hahne teaches the vehicle-mounted communication interface (Hahne; Fig. 6, Communication Unit 23 previously taught in claim 3).

Re. claim 9, the combination of Wakikawa, Hahne, Yang, Akifumi, and Calmettes teaches the system of claim 3.  Wakikawa further teaches:
the roadside communication interface (Wakikawa; ¶0066, the Network Interface 241) is configured to transmit the combined sensed information to the roadside V2X communication device via a Universal Serial Bus (USB) interface or a serial interface (Wakikawa; ¶0066, the Network Interface 241 may include a universal serial bus [USB] for communicating with the network; meaning that the Network Interface is a roadside communication interface for communicating with other roadside communication devices); and
transmitting the combined sensed information … via a USB interface or a serial interface (Wakikawa; ¶0066, the Network Interface 241 may include a universal serial bus [USB] for communicating with the network; meaning that the Network Interface is a roadside communication interface for communicating with other roadside communication devices).
	Yet, the combination of Wakikawa, Yang, Akifumi, and Calmettes does not explicitly teach:
the vehicle-mounted V2X communication device transmitting the combined sensed information to the vehicle-mounted communication interface comprises; transmitting the combined sensed information to the vehicle-mounted communication interface…
	However, in the same field of endeavor, Hahne teaches:
	the vehicle-mounted V2X communication device (Hahne; ¶0014 and ¶0086 Vehicle-to-X communication devices 15 & 16) transmitting the combined sensed information to the vehicle-mounted communication interface (Hahne; Fig. 6, Communication Unit 23 previously discussed in claim 3) comprises; transmitting the combined sensed information to the vehicle-mounted communication interface (Hahne; Fig. 6, Communication Devices 15 and 16 are connected to Communication Unit 23 which has a signal line 31 to Computer Unit 7, and Computer Unit 7 sends information to various modules of the driving system including an Actuation Device 3 and functional element 4; meaning that the communication devices 15 and 16 transmit received sensed information to the vehicle-mounted communication interface),
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the automatic driving assistance system of Wakikawa, Akifumi, Yang, and Calmettes by the vehicle-mounted communication interface of Hahne for the purpose of more reliably adapting driving maneuvers to a traffic situation (Hahne; ¶0014).
Yet, the combination of Wakikawa, Hahne, Akifumi, and Calmettes does not explicitly teach the roadside V2X communication device.  However, in the same field of endeavor, Yang teaches the roadside V2X communication device (Yang; Fig. 1, ¶0329, the V2X communication apparatus as discussed above in claim 1).

Re. claim 11, the combination of Wakikawa, Hahne, Akifumi, Yang, and Calmettes teach the automatic driving system of claim 1.  Wakikawa further teaches wherein the roadside sensor (Wakikawa et al: ¶0047, i.e., the Collection Device 120 previously taught to be present on the roadside in claim 1) further comprises one or more of; a camera, a laser radar, a millimeter wave radar, a positioning sensor, an illumination sensor, a temperature sensor, or a humidity sensor (Wakikawa et al: ¶0047, i.e., the Collection Device 120 includes a camera; meaning that the roadside sensor [collection device 120] comprises one or more of a camera, a laser radar, a millimeter wave radar, a positioning sensor, an illumination sensor, a temperature sensor, or a humidity sensor).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wakikawa in view of Hahne, and further in view of Yang, Akifumi, Calmettes, and Martins et al. (“IMC: A Communication Protocol for Networked Vehicles and Sensors”; hereinafter Martins).
	Re. claim 8, the combination of Wakikawa, Hahne, Yang, Akifumi, and Calmettes teaches the system of claim 7.
Wakikawa further teaches the roadside communication interface (Wakikawa; ¶0065-¶0066, the Network Interface 241 is an interface for connecting the Computing Device 200 of a node [such as the roadside Publisher Node taught by Wakikawa in claim 1] to another node for the purpose of transmitting data, such as naming packets; meaning that the Network Interface 241 is a roadside communication interface configured to transmit combined sensed information [naming packets]).
Yet, the combination of Wakikawa, Hahne, Yang, Akifumi, and Calmettes does not explicitly teach:
encapsulating the combined sensed information into the TCP/UDP message comprises; serializing the combined sensed information in accordance with a predetermined serialization mechanism to obtain serial binary data and encapsulating the serial binary data as payload data in the TCP/UDP message; and
parsing the TCP/UDP message received … comprises; removing TCP / Internet Protocol (IP) protocol stack format information and extracting the payload data from the TCP/UDP message, and deserializing the payload data in accordance with a predetermined deserialization mechanism to obtain the combined sensed information.
	However, in the same field of endeavor, Martins teaches:
encapsulating the combined sensed information into the TCP/UDP message comprises; serializing the combined sensed information in accordance with a predetermined serialization mechanism to obtain serial binary data and encapsulating the serial binary data as payload data in the TCP/UDP message (Martins; Pg. 4 ¶0005, serialization is performed by translating the data fields of the packet entities to a binary stream in the same order that they were defined; meaning that a serialization mechanism is used for the conversion of combined sensed information into payload data in a TCP/UDP message); and
parsing the TCP/UDP message received … comprises; removing TCP / Internet Protocol (IP) protocol stack format information and extracting the payload data from the TCP/UDP message, and deserializing the payload data in accordance with a predetermined deserialization mechanism to obtain the combined sensed information (Martins; Pg. 4 ¶0005, serialization is performed by translating the data fields of the packet entities to a binary stream in the same order that they were defined; meaning that a deserialization mechanism is used for extracting payload data from a TCP/UDP message and obtaining combined sensed information).

	Further yet, the combination of Wakikawa, Akifumi, Yang, Calmettes, and Martins does not explicitly teach the vehicle-mounted communication interface.  However, in the same field of endeavor, Hahne teaches the vehicle-mounted communication interface (Hahne; Fig. 6, Communication Unit 23 previously discussed in claim 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakikawa in view of Hahne, and further in view of Yang, Akifumi, Calmettes, and Wang et al. (US 2018/0183873; hereinafter Wang).
Re. claim 10, the combination of Wakikawa, Hahne, Akifumi, Yang, and Calmettes teaches the system of claim 3.  Wakikawa further teaches:
…the roadside device (Wakikawa; Fig. 1, ¶0034, Publisher Node 102 may be located on the roadside) … based on a framework … configured to support data sharing (Wakikawa; ¶0048, In another example, the relay node 114 is a vehicle or a road side node 106 that collects event data and/or naming data from a publisher node 102 and/or other relay nodes 114 and forwards the event data and/or naming data to other nodes in a mobile node network; meaning that the roadside device is based on a framework configured to support data sharing)
the roadside device (Wakikawa; ¶0035, Publisher Node 102) further comprises … roadside sensors (Wakikawa; ¶0045, Collecting Device 120 is a device for collecting sensor data and may be located in a roadside Publisher Node [see at least Fig. 1]);
			…roadside sensor… (Wakikawa; ¶0045, Collecting Device 120)
the data processing module acquires the environment information… (Wakikawa; ¶0077, processor 235; and ¶0035, the publisher node 102 [comprising processor 235] generates event data based on the environment information collected by the Collecting Device 120 [see at least ¶0005])
Yet, the combination of Wakikawa, Yang, Akifumi, and Calmettes does not explicitly teach:
…the automatic driving system based on a framework … configured to support data sharing
	However, in the same field of endeavor, Hahne teaches:
…the automatic driving system (Hahne; Fig. 6, Computer Unit 7, Actuation Device 3, and one functional element 4 of a motor vehicle; and ¶0014, the automatic driving system is capable of performing at least one driving maneuver based on the V2X data received from the communication devices) based on a framework … configured to support data sharing (Hahne; ¶0014, the driver assistance system is configured to automatically perform the at least one driving maneuver executable by means of the driver assistance system based on data received from the communication devices; meaning that the automatic driving system is based on a framework configured to support data sharing).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the automatic driving assistance system of Wakikawa, Akifumi, Yang, and Calmettes by the automatic driving system of Hahne for the purpose of improving driving safety (Hahne; ¶0004).
Yet, the combination of Wakikawa, Hahne, Yang, Akifumi, and Calmettes does not explicitly teach:
…a framework comprising open-source resources and configured to support data sharing;
driving nodes each corresponding to one of roadside sensors;
each of the driving nodes treats the environment information collected by its corresponding roadside sensor as a message and posts the message in form of a topic
subscribing to topics posted by the driving nodes, treats each piece of sensed information obtained by processing the environment information as a message and posts the message in form of a topic.
	However, in the same field of endeavor, Wang teaches:
…a framework comprising open-source resources and configured to support data sharing (Wang; ¶0044, the processing nodes of an autonomous vehicle 101 may be hosted by an operating system for operating and controlling autonomous vehicle 101 such a Robot Operating System [ROS]; where ROS is a known framework comprising open-source resources);
driving nodes each corresponding to one of roadside sensors (Wang; ¶0044, ROS-based processes are represented in a graph architecture where processing takes place in nodes that may post, receive, or multiplex sensor messages; meaning that there are driving nodes that correspond to devices that post information, such as sensors);
each of the driving nodes treats the environment information collected by its corresponding roadside sensor as a message and posts the message in form of a topic (Wang; ¶0046, the processing nodes may communicate with each other.  A communication session between two nodes is constructed as a communication topic in a form of data (or message) producer node and data subscriber node; meaning that the data/message producer node is a driving node that treats the environment information 
…subscribing to topics posted by the driving nodes, treats each piece of sensed information obtained by processing the … information as a message and posts the message in form of a topic (Wang; ¶0046, the processing nodes may communicate with each other.  A communication session between two nodes is constructed as a communication topic in a form of data (or message) producer node and data subscriber node; meaning that the data/message producer node is a driving node that treats the environment information collected by a roadside sensor as a message, and posts the message in the form of a topic).
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the automatic driving assistance system of Wakikawa, Hahne, Akifumi, Yang, and Calmettes by the robot operating system of Wang for the purpose of improving general performance, stability, and reliability (Wang; ¶0019).

Claims 12-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakikawa in view of Yang and further in view of Akifumi and Calmettes.
Re. claim 12, Wakikawa teaches a roadside assistance system (Wakikawa; Fig. 1, ¶0030, System 100 includes roadside components; meaning that it is a roadside assistance system), comprising a roadside sensor (Wakikawa; ¶0045, Collecting Device 120 is a device for collecting sensor data and may be located in a roadside Publisher Node [see at least Fig. 1]), a roadside device (Wakikawa; ¶0034, Publisher Node 102 may be located on the roadside and is part of System 100; meaning that it is a roadside device), and … wherein:
the roadside sensor (Wakikawa; ¶0045, Collecting Device 120) is configured to collect environment information of an ambient environment (Wakikawa; ¶0045, Collecting Device 120 is a device for collecting environment data and may be located in in a roadside node [see at least Fig. 1]; meaning that Collecting Device 120 is a roadside sensor) and transmit the environment information to the roadside device (Wakikawa; Fig. 1, ¶0034, Publisher Node 102 may be a roadside device, and is shown in Fig. 1 to receive transmitted environment information from Collecting Device 120),…
the roadside device (Wakikawa; Fig. 1, ¶0034, Publisher Node 102) is configured to process the environment information to obtain combined sensed information and transmit the combined sensed information (Wakikawa; ¶0035, the publisher node 102 generates event data based on the environment information collected by the Collecting Device 120 (see at least ¶0005), and aggregates the one or more sets of event data before publishing it on a mobile node network; meaning that the Publisher Node 102 is a roadside device configured to process environment information to obtain combined sensed information [aggregated event data] and transmit [publish] the combined sensed information)…
the roadside device is configured to transmit the combined sensed information to a vehicle-mounted V2X communication device (Wakikawa et al: ¶0065, i.e., the publisher node 102 is configured to transmit aggregated event data [detected by Collection Device 120] to another node in a vehicle-to-roadside/V2R scenario via Communication Interface 241; and ¶0032, the Consumer Nodes 112 are mobile nodes [e.g. vehicles] each with their own Network Interface 241; meaning that the roadside device [Publisher Node 102 positioned by the roadside] is configured to transmit the ,
wherein processing the environment information comprises; generating a plurality of pieces of sensed information (Wakikawa; ¶0005 the collection module of the computing device 200 generates event data regarding a road event from the sensor data; meaning that a plurality of pieces of sensed information [event data] is generated), and
combining, …, the plurality of pieces to obtain the combined sensed information (Wakikawa; ¶0035, the publisher node 102 generates event data based on the environment information collected by the Collecting Device 120 [see at least ¶0005], and aggregates the one or more sets of event data; meaning that the Publisher Node aggregates/combines the plurality of event data to obtain aggregated event data).
Yet, Wakikawa does not explicitly teach:
wherein the roadside sensor comprises a wind speed sensor, a wind direction sensor, and an air quality sensor;
	However, in the same field of endeavor, Akifumi teaches:
wherein the roadside sensor comprises a wind speed sensor, a wind direction sensor, and an air quality sensor (Akifumi; Pg. 3 ¶0009-¶0010, the roadside environmental sensors include an air quality sensor, a wind direction sensor, and a wind speed sensor);
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the roadside assistance system of Wakikawa by the wind speed, wind direction, and air quality roadside sensor of Akifumi for the purpose of improving the living environment of local residents (Akifumi; pg. 2 ¶0007).

			…a roadside Vehicle to Everything (V2X) communication device…
	the roadside V2X communication device is configured to transmit the combined sensed information to the vehicle-mounted V2X communication device;
	However, in the same field of endeavor, Yang teaches:
…a roadside Vehicle to Everything (V2X) communication device (Yang; Fig. 1, ¶0329, the V2X communication apparatus may correspond to a roadside unit; meaning it is a roadside V2X communication device)…
	the roadside V2X communication device is configured to transmit the combined sensed information (Yang; ¶0072, the application ECU of the V2X communication apparatus may generate a message based on sensor information and transmit/receive the message by using the DSRC [Dedicated Short Range Communication] device processor; meaning that the roadside V2X communication device is configured to transmit combined sensor data to a vehicle-mounted V2X communication device) to the vehicle-mounted V2X communication device (Yang; Fig. 2, ¶0329, the V2X communication apparatus may be included in an on board unit; meaning the V2X communication apparatus may be vehicle-mounted)
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the roadside assistance system of Wakikawa and Akifumi by the roadside V2X communication device of Yang for the purpose of providing a more efficient and safer transport service (Yang; ¶0064).
Further yet, the combination of Wakikawa, Akifumi, and Yang do not explicitly teach:
combining, based on a confidence level associated with each piece of sensed information, the plurality of pieces to obtain the combined sensed information.

combining, based on a confidence level associated with each piece of sensed information, the plurality of pieces to obtain the combined sensed information (Calmettes; col. 9 ll. 30-51, i.e., the convoy can collectively decide to exclude residual/outlier data from one or more sources based on a confidence threshold; meaning that the sensed information is combined based on a confidence threshold).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the roadside assistance system of Wakikawa, Akifumi, and Yang by the combining, based on a confidence level associated with each piece of sensed information technique of Calmettes for the purpose of reducing the uncertainties and using correlation to improve data accuracy (Calmettes; col. 13 ll. 34-35).

Re. claim 13, the combination of Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 12.  Yang further teaches:
wherein the roadside V2X communication device (Yang; ¶0062, the Sender ITS [Intelligent Transport System] Station 1000, also known as a V2X communication apparatus previously taught by Yang to be a roadside V2X communication unit in claim 1) is configured to encapsulate the combined sensed information into a V2X communication message and transmit the V2X communication message to an air interface (Yang; Fig. 12, the Sender ITS [Intelligent Transport System] Station 1000, previously taught by Yang to be a roadside V2X communication unit in claim 1, encapsulates event descriptions [including sensor data, see at least ¶0072] into a Multimedia Content Message [MCM] and transmits the MCM over the air via V2X [see at least ¶0062] to a Receiver ITS Station 2000; meaning that the Sender ITS Station is a ;
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the roadside assistance system of Wakikawa, Akifumi, and Calmettes by the roadside V2X communication device of Yang for the purpose of providing a more efficient and safer transport service (Yang; ¶0064).

Re. claim 14, the combination of Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 13.  Wakikawa further teaches:
wherein the roadside device (Wakikawa; ¶0034, Publisher Node 102) comprises a data processing module (Wakikawa; ¶0058, Processor 235) and a roadside communication interface (Wakikawa; ¶0065, Network Interface 241)…
the data processing module (Wakikawa; ¶0058, Processor 235) is configured to process the environment information to obtain the combined sensed information (Wakikawa; Fig. 2, ¶0077 the naming module 205 is code executed by the processor 235 which converts generated event data [from sensor data / environment information] to a set of naming data, and forms a data packet; meaning that the set of naming data is combined sensed information obtained through processing environment/event data) and transmit the combined sensed information to the roadside communication interface (Wakikawa; ¶0087-¶0088, the naming module 205 sends the naming data to the publishing module to be transmitted in a mobile node network via Network Interface 241; meaning that the processor 235 is a data processing module configured to combine and transmit sensed information [event/naming data as a data packet] to a roadside communication interface [Network Interface 241]);
the roadside communication interface is configured to transmit the combined sensed information (Wakikawa; ¶0065-¶0066, the Network Interface 241 is an interface for connecting the Computing Device 200 of a node [such as the roadside Publisher Node taught by Wakikawa in claim 1] to another node for the purpose of transmitting data, such as naming data as a packet; meaning that the Network Interface 241 is a roadside communication interface configured to transmit combined sensed information [event/naming data as a data packet])...
Yet, the combination of Wakikawa, Akifumi, and Calmettes does not explicitly teach the roadside V2X communication device.  However, in the same field of endeavor, Yang teaches the roadside V2X communication device (Yang; Fig. 1, ¶0329, the V2X communication apparatus as discussed above in claim 12).

Re. claim 15, the combination of Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 1.  Wakikawa further teaches:
wherein the roadside device (Wakikawa; ¶0034, Publisher Node 102) comprises a data processing module (¶0058, Processor 235), a combining module (Wakikawa; ¶0077, Naming Module 205, the naming module is responsible for combining generated event data [combined sensor information] into a combined set of naming data), and a roadside communication interface (Wakikawa; ¶0065, Network Interface 241), 
the combining module (Wakikawa; ¶0077, Naming Module 205) is configured to combine the plurality of pieces of sensed information and transmit the combined sensed information to the roadside communication interface (Wakikawa; ¶0077, ; and
the roadside communication interface is configured to transmit the combined sensed information (Wakikawa; ¶0065-¶0066, the Network Interface 241 is an interface for connecting the Computing Device 200 of a node [such as the roadside Publisher Node taught by Wakikawa in claim 1] to another node for the purpose of transmitting data, such as naming packets; meaning that the Network Interface 241 is a roadside communication interface configured to transmit combined sensed information [naming packets])…
Yet, the combination of Wakikawa, Akifumi, and Calmettes does not explicitly teach the roadside V2X communication device.  However, in the same field of endeavor, Yang teaches the roadside V2X communication device (Yang; Fig. 1, ¶0329, the V2X communication apparatus as discussed above in claim 12).

Re. claim 16, the combination of Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 14.  Wakikawa further teaches:
the roadside communication interface… (Wakikawa; ¶0067, the Network Interface 241 may also provide other conventional connections to the network, including TCP/IP)
	Yet, the combination of Wakikawa, Akifumi, and Calmettes does not explicitly teach:
…encapsulate the combined received sensed information into a Transmission Control Protocol (TCP) / User Datagram Protocol (UDP) message and transmit the TCP/UDP message to the roadside V2X communication device; and
the roadside V2X communication device encapsulating the combined sensed information into the V2X communication message comprises: parsing the TCP/UDP message received from the roadside communication interface to obtain the combined sensed information and encapsulating the combined sensed information into the V2X communication message.
	However, in the same field of endeavor, Yang teaches:
…encapsulate the combined sensed information into a Transmission Control Protocol (TCP) / User Datagram Protocol (UDP) message and transmit the TCP/UDP message to the roadside V2X communication device (Yang; ¶0083, the transport protocol may adopt TCP/UDP to manage data sent by a user to accurately arrive at a destination; meaning that sensed information may be encapsulated and transmitted as a message to the roadside V2X communication device);
the roadside V2X communication device encapsulating the combined sensed information into the V2X communication message comprises; parsing the TCP/UDP message received from the roadside communication interface to obtain the combined sensed information and encapsulating the combined sensed information into the V2X communication message (Yang; ¶0155, in the ITS-S [Intelligent Transport System Station], the facility layer may receive and parse the MCM [Multimedia Content Message] from the network transport layer and deliver the content to the application layer, where the application layer encompasses V2X communication application [see at least Fig. 5], and TCP/UDP is a network transport layer [see at least Fig. 5]; meaning that the roadside V2X communication device may parse a received TCP/UDP message before encapsulating the message into a V2X communication message);


Re. claim 18, the combination of Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 14.  Wakikawa further teaches:
the roadside communication interface (Wakikawa; ¶0066, the Network Interface 241) is configured to transmit the combined sensed information … via a Universal Serial Bus (USB) interface or a serial interface (Wakikawa; ¶0066, the Network Interface 241 may include a universal serial bus [USB] for communicating with the network; meaning that the Network Interface is a roadside communication interface for communicating sensed information with other roadside communication devices);
Yet, the combination of Wakikawa, Hahne, Akifumi, and Calmettes does not explicitly teach the roadside V2X communication device.  However, in the same field of endeavor, Yang teaches the roadside V2X communication device (Yang; Fig. 1, ¶0329, the V2X communication apparatus as discussed above in claim 12).

Re. claim 20, the combination of Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 12.  Wakikawa further teaches wherein the roadside sensor (Wakikawa et al: ¶0047, i.e., the Collection Device 120 previously taught to be present on the roadside in claim 1) further comprises one or more of; a camera, a laser radar, a millimeter wave radar, a positioning sensor, an illumination sensor, a temperature sensor, or a humidity sensor (Wakikawa et al: ¶0047, i.e., the Collection Device 120 includes a camera; meaning that the roadside sensor [collection device 120] comprises one or more .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wakikawa in view of Yang and further in view of Akifumi, Calmettes, and Martins et al.
Re. claim 17, the combination of Wakikawa, Hahne, Yang, Akifumi, and Calmettes teaches the system of claim 16.
Wakikawa further teaches the roadside communication interface (Wakikawa; ¶0065-¶0066, the Network Interface 241 is an interface for connecting the Computing Device 200 of a node [such as the roadside Publisher Node taught by Wakikawa in claim 1] to another node for the purpose of transmitting data, such as naming packets; meaning that the Network Interface 241 is a roadside communication interface configured to transmit combined sensed information [naming packets]).
Yet, the combination of Wakikawa, Yang, Akifumi, and Calmettes does not explicitly teach encapsulating the combined sensed information into the TCP/UDP message comprises: serializing the combined sensed information in accordance with a predetermined serialization mechanism to obtain serial binary data and encapsulating the serial binary data as payload data in the TCP/UDP message;
	However, in the same field of endeavor, Martins teaches encapsulating the combined sensed information into the TCP/UDP message comprises; serializing the combined sensed information in accordance with a predetermined serialization mechanism to obtain serial binary data and encapsulating the serial binary data as payload data in the TCP/UDP message (Martins; Pg. 4 ¶0005, serialization is performed by translating the data fields of the packet entities to a binary stream in the same order that they were defined; meaning that a serialization mechanism is used for the conversion of combined sensed information into payload data in a TCP/UDP message); 
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wakikawa in view of Yang and further in view of Akifumi, Calmettes, and Wang et al.
Re. claim 19, the combination of Wakikawa, Akifumi, Yang, and Calmettes teaches the system of claim 15.  Wakikawa further teaches:
the roadside device (Wakikawa; Fig. 1, ¶0034, Publisher Node 102 may be located on the roadside) is based on a framework … configured to support data sharing (Wakikawa; ¶0048, In another example, the relay node 114 is a vehicle or a road side node 106 that collects event data and/or naming data from a publisher node 102 and/or other relay nodes 114 and forwards the event data and/or naming data to other nodes in a mobile node network; meaning that the roadside device is based on a framework configured to support data sharing)
the roadside device (Wakikawa; ¶0035, Publisher Node 102) further comprises … roadside sensors (Wakikawa; ¶0045, Collecting Device 120 is a device for collecting sensor data and may be located in a roadside Publisher Node [see at least Fig. 1]);
			…roadside sensor… (Wakikawa; ¶0045, Collecting Device 120)
the data processing module acquires the environment information… (Wakikawa; ¶0077, processor 235; and ¶0035, the publisher node 102 [comprising 
Yet, the combination of Wakikawa, Yang, Akifumi, and Calmettes does not explicitly teach:
…a framework comprising open-source resources and configured to support data sharing;
driving nodes each corresponding to one of roadside sensors;
each of the driving nodes treats the environment information collected by its corresponding roadside sensor as a message and posts the message in form of a topic
subscribing to topics posted by the driving nodes, treats each piece of sensed information obtained by processing the environment information as a message and posts the message in form of a topic.
However, in the same field of endeavor, Wang teaches:
…a framework comprising open-source resources and configured to support data sharing (Wang; ¶0044, the processing nodes of an autonomous vehicle 101 may be hosted by an operating system for operating and controlling autonomous vehicle 101 such a Robot Operating System [ROS]; where ROS is a known framework comprising open-source resources);
driving nodes each corresponding to one of roadside sensors (Wang; ¶0044, ROS-based processes are represented in a graph architecture where processing takes place in nodes that may post, receive, or multiplex sensor messages; meaning that there are driving nodes that correspond to devices that post information, such as sensors);
each of the driving nodes treats the environment information collected by its corresponding roadside sensor as a message and posts the message in form of a topic (Wang; ¶0046, the processing nodes may communicate with each other.  A 
…subscribing to topics posted by the driving nodes, treats each piece of sensed information obtained by processing the … information as a message and posts the message in form of a topic (Wang; ¶0046, the processing nodes may communicate with each other.  A communication session between two nodes is constructed as a communication topic in a form of data (or message) producer node and data subscriber node; meaning that the data/message producer node is a driving node that treats the environment information collected by a roadside sensor as a message, and posts the message in the form of a topic).
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Wakikawa, Akifumi, Yang, and Calmettes by the robot operating system of Wang for the purpose of improving general performance, stability, and reliability (Wang; ¶0019).

Claims 21-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne in view of Wakikawa and further in view of Yang, Akifumi, and Calmettes.
Re. claim 21, Hahne teaches the vehicle-mounted assistance system (Hahne; ¶0086, Driver Assistance System 1; of which is mounted on a vehicle) comprising
a vehicle-mounted V2X communication device (Hahne; ¶0086, vehicle-mounted Communication Device 15/16 capable of V2X communication [see at least  connected to a vehicle-mounted automatic driving system (Hahne; Fig. 6, Computer Unit 7, Actuation Device 3, and one functional element 4 of a motor vehicle form an automatic driving system; and ¶0014, the automatic driving system is capable of performing at least one driving maneuver based on the V2X data received from the communication devices; meaning that the V2X Communication Devices of Hahne are connected to the automatic driving system), wherein:
the vehicle-mounted V2X communication device (Hahne; ¶0086, vehicle-mounted Communication Device 15/16 capable of V2X communication [see at least ¶0014] within the Driver Assistance System) is configured to receive combined sensed information from a roadside V2X communication device and transmit the combined sensed information to the vehicle-mounted automatic driving system (Hahne; Fig. 6, Computer Unit 7, Actuation Device 3, and one functional element 4 of a motor vehicle comprise the automatic driving system; and ¶0014, the automatic driving system is capable of performing at least one driving maneuver based on the V2X data received from the communication devices; meaning that the combined sensed information received by the vehicle-mounted V2X communication device is transmitted to the automatic driving system),
	Yet, Hahne does not explicitly teach:
wherein the roadside sensor is configured to collect environment information of an ambient environment and transmit the environment information to a roadside device,
…the roadside device that is configured to process the environment information to obtain the combined sensed information, and processing the environment information comprises
generating a plurality of pieces of sensed information, and
combining, … the plurality of pieces to obtain the combined sensed information.
	However, in the same field of endeavor, Wakikawa teaches:
wherein the roadside sensor (Wakikawa; ¶0045, Collecting Device 120) is configured to collect environment information of an ambient environment (Wakikawa; ¶0045, Collecting Device 120 is a device for collecting environment data and may be located in in a roadside node [see at least Fig. 1]; meaning that Collecting Device 120 is a roadside sensor) and transmit the environment information to a roadside device (Wakikawa; Fig. 1, ¶0034, Publisher Node 102 may be a roadside device, and is shown in Fig. 1 to receive transmitted environment information from Collecting Device 120),
…the roadside device (Wakikawa; Fig. 1, ¶0034, Publisher Node 102) that is configured to process the environment information to obtain the combined sensed information (Wakikawa; ¶0035, the publisher node 102 generates event data based on the environment information collected by the Collecting Device 120 (see at least ¶0005), and aggregates the one or more sets of event data before publishing it on a mobile node network; meaning that the Publisher Node 102 is a roadside device configured to process environment information to obtain combined sensed information [aggregated event data]), and processing the environment information comprises
generating a plurality of pieces of sensed information (Wakikawa; ¶0005 the collection module of the computing device 200 generates event data regarding a road , and
combining, … the plurality of pieces to obtain the combined sensed information (Wakikawa; ¶0035, the publisher node 102 generates event data based on the environment information collected by the Collecting Device 120 [see at least ¶0005], and aggregates the one or more sets of event data; meaning that the Publisher Node aggregates/combines the plurality of event data to obtain aggregated event data).
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle-mounted assistance system of Hahne by the roadside assistance system of Wakikawa for the purpose of improving safety, particularly in the areas of collision avoidance and adaptive cruise control (Wakikawa; ¶0053).
	Further yet, the combination of Hahne and Wakikawa does not explicitly teach:
…a roadside sensor comprising a wind speed sensor, a wind direction sensor, and an air quality sensor,…
	However, in the same field of endeavor, Akifumi teaches:
…a roadside sensor comprising a wind speed sensor, a wind direction sensor, and an air quality sensor (Akifumi; Pg. 3 ¶0009-¶0010, the roadside environmental sensors include an air quality sensor, a wind direction sensor, and a wind speed sensor),…
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle-mounted assistance system of Hahne and Wakikawa by the wind speed, wind direction, and air quality roadside sensor of Akifumi for the purpose of improving the living environment of local residents (Akifumi; pg. 2 ¶0007).
	Further yet, the combination of Hahne, Wakikawa, and Akifumi does not explicitly teach:
a roadside Vehicle to Everything (V2X) communication device is coupled to a roadside sensor…
the roadside V2X communication device is coupled to the roadside device…
	However, in the same field of endeavor, Yang teaches:
…a roadside Vehicle to Everything (V2X) communication device (Yang; Fig. 1, ¶0329, the V2X communication apparatus may correspond to a roadside unit; meaning it is a roadside V2X communication device) is coupled to a roadside sensor (Yang; Fig. 2, Sensor 2150 is coupled within the previously taught roadside V2X transmitter/receiver; meaning that it is a roadside sensor)…
the roadside V2X communication device is coupled to the roadside device (Yang; Fig. 1, ¶0329, the V2X communication apparatus may correspond to a roadside unit; meaning the V2X communication apparatus is a roadside V2X communication device coupled to a roadside device/unit)…
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle-mounted assistance system of Hahne, Wakikawa, and Akifumi by the roadside V2X communication device of Yang for the purpose of providing a more efficient and safer transport service (Yang; ¶0064).
	Further yet, the combination of Hahne, Wakikawa, Akifumi, and Yang does not explicitly teach:
	combining, based on a confidence level associated with each piece of sensed information…
	However, in the same field of endeavor, Calmettes teaches:
combining, based on a confidence level associated with each piece of sensed information, the plurality of pieces to obtain the combined sensed information (Calmettes; col. 9 ll. 30-51, i.e., the convoy can collectively decide to exclude .
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle-mounted assistance system of Hahne, Wakikawa, Akifumi, and Yang by the combining, based on a confidence level associated with each piece of sensed information, technique of Calmettes for the purpose of reducing the uncertainties and using correlation to improve data accuracy (Calmettes; col. 13 ll. 34-35).

Re. claim 22, the combination of Hahne, Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 21.  Hahne further teaches:
the vehicle-mounted V2X communication device is configured to receive the V2X communication message transmitted from the roadside V2X communication device from an air interface (Hahne; ¶0086, Communication Device 15/16 is also known as a vehicle-to-X communication device [see at least ¶0014] within the Driver Assistance System; and vehicle-to-X communication is inherently handled via air interface over a reserved 5.9 GHz frequency), parse the V2X communication message to obtain the combined sensed information and transmit the combined sensed information to the vehicle-mounted automatic driving system (Hahne; Fig. 6, Computer Unit 7, Actuation Device 3, and one functional element 4 of a motor vehicle; and ¶0014 that the automatic driving system is capable of performing at least one driving maneuver based on the V2X data received from the communication devices; meaning that the vehicle-to-X communication devices parse the V2X data to send to the automatic driving system).
	
claim 23, the combination of Hahne, Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 22.  Hahne further teaches:
the vehicle-mounted automatic driving system comprises a vehicle-mounted communication interface (Hahne; Fig. 6, Communication Unit 23 has a signal line 31 to Computer Unit 7, and Computer Unit 7 sends information to various modules of the driving system including an Actuation Device 3 and functional element 4; meaning that the Communication Unit 23 is a vehicle-mounted communication interface), and wherein:
the vehicle-mounted V2X communication device (Hahne; ¶0086, Communication Device 15/16 is also known as a vehicle-to-X communication device [see at least ¶0014] within the Driver Assistance System) transmitting the combined sensed information to the vehicle-mounted automatic driving system comprises transmitting the combined sensed information to the vehicle-mounted communication interface (Hahne; Fig. 6, Communication Devices 15/16 are connected to Communication Unit 23, which has a signal line 31 to Computer Unit 7, and Computer Unit 7 sends information to various modules of the driving system including an Actuation Device 3 and functional element 4; meaning that the Communication Unit 23 has a communication interface that has information sent to it by the V2X communication devices 15 and 16); and
the vehicle-mounted communication interface (Hahne; Fig. 6, Communication Unit 23) is configured to transmit the combined sensed information to respective functional modules of the vehicle-mounted automatic driving system (Hahne; Fig. 6, Communication Unit 23 has a signal line 31 to Computer Unit 7, and Computer Unit 7 sends information to various modules of the driving system including an Actuation Device 3 and Functional Element 4; meaning that the Communication Unit 23 is a .

Re. claim 25, the combination of Hahne, Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 23.  Hahne further teaches:
the vehicle-mounted V2X communication device transmitting the combined obtained sensed information to the vehicle-mounted communication interface (Hahne; ¶0086, V2X-compatible communication devices 15 and 16 interface with Communication Unit 23)
Yet, the combination of Hahne, Wakikawa, Akifumi, and Calmettes does not explicitly teach:
encapsulating the combined sensed information into a Transmission Control Protocol (TCP) / User Datagram Protocol (UDP) message and transmitting the TCP/UDP message…
…parse the TCP/UDP message received from the vehicle-mounted V2X communication device to obtain the combined sensed information
	However, in the same field of endeavor, Yang teaches:
encapsulating the combined sensed information into a Transmission Control Protocol (TCP) / User Datagram Protocol (UDP) message and transmitting the TCP/UDP message… (Yang; ¶0083, the transport protocol may adopt TCP/UDP to manage data sent by a user to accurately arrive at a destination; meaning that sensed information may be encapsulated and transmitted as a message to the roadside V2X communication device);
…parse the TCP/UDP message received from the vehicle-mounted V2X communication device to obtain the combined sensed information (Yang; ¶0155, in ..
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the system of Hahne, Wakikawa, Akifumi, and Calmettes by the message parsing and encapsulation technique of Yang for the purpose of providing a more efficient and safer transport service (Yang; ¶0064).

Re. claim 27, the combination of Hahne, Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 23.
Hahne further teaches the vehicle-mounted V2X communication device (Hahne; ¶0086, V2X-compatible communication devices 15 and 16) and the vehicle-mounted communication interface (Hahne; ¶0086, Communication Unit 23).
Yet, the combination of Hahne, Yang, Akifumi, and Calmettes does not explicitly teach:
transmitting the combined sensed information … via a Universal Serial Bus (USB) interface or a serial interface.
	However, in the same field of endeavor, Wakikawa teaches:
transmitting the combined sensed information … via a Universal Serial Bus (USB) interface or a serial interface (Wakikawa; ¶0066, the Network Interface 241 may .
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention to have further modified the system of Hahne, Yang, Akifumi, and Calmettes by the transmission via USB interface technique of Wakikawa for the purpose of improving safety through improved node to node communication techniques (Wakikawa; ¶0053).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hahne in view of Wakikawa and further in view of Yang, Akifumi, Calmettes, and Martins et al.
Re. claim 26, the combination of Hahne, Wakikawa, Yang, Akifumi, and Calmettes teaches the system of claim 25.
Hahne further teaches the vehicle-mounted V2X communication device (Hahne; ¶0086, V2X-compatible communication devices 15 and 16) and the vehicle-mounted communication interface (Hahne; ¶0086, Communication Unit 23).
Yet, the combination of Wakikawa, Hahne, Yang, Akifumi, and Calmettes does not explicitly teach:
parsing the TCP/UDP message received … comprises; removing TCP / Internet Protocol (IP) protocol stack format information and extracting the payload data from the TCP/UDP message, and deserializing the payload data in accordance with a predetermined deserialization mechanism to obtain the combined sensed information.
However, in the same field of endeavor, Martins teaches:
parsing the TCP/UDP message received … comprises; removing TCP / Internet Protocol (IP) protocol stack format information and extracting the payload data from the TCP/UDP message, and deserializing the payload data in accordance with a predetermined deserialization mechanism to obtain the combined sensed information (Martins; Pg. 4 ¶0005, serialization is performed by translating the data fields of the packet entities to a binary stream in the same order that they were defined; meaning that a deserialization mechanism is used for extracting payload data from a TCP/UDP message and obtaining combined sensed information).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the system of Wakikawa, Hahne, Akifumi, Yang, and Calmettes by the serialization, deserialization, and encapsulation technique of Martins for the purpose of improving the binary format efficiency, enabling communication in low-bandwidth links (Martins; pg. 5 ¶0004).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wakikawa in view of Hahne, and further in view of Yang, Akifumi, Calmettes, and Wang et al.
Re. claim 28, the combination of Hahne, Wakikawa, Akifumi, Yang, and Calmettes teaches the system of claim 23.  Hahne further teaches:
…the automatic driving system (Hahne; Fig. 6, Computer Unit 7, Actuation Device 3, and one functional element 4 of a motor vehicle; and ¶0014, the automatic driving system is capable of performing at least one driving maneuver based on the V2X data received from the communication devices) based on a framework … configured to support data sharing (Hahne; ¶0014, the driver assistance system is configured to automatically perform the at least one driving maneuver executable by means of the driver assistance system based on data received from the communication devices; 
the vehicle-mounted communication interface (Hahne; Fig. 6, Communication Unit 23 previously discussed in claim 21)…
Yet, the combination of Hahne, Wakikawa, Akifumi, Yang, and Calmettes does not explicitly teach:
…a framework comprising open-source resources and configured to support data sharing; and
…treats the combined sensed information as a message and posts the message in form of a topic.
	However, in the same field of endeavor, Wang teaches:
…a framework comprising open-source resources and configured to support data sharing (Wang; ¶0044, the processing nodes of an autonomous vehicle 101 may be hosted by an operating system for operating and controlling autonomous vehicle 101 such a Robot Operating System [ROS]; where ROS is a known framework comprising open-source resources);
…treats the combined sensed information as a message and posts the message in form of a topic (Wang; ¶0046, the processing nodes may communicate with each other.  A communication session between two nodes is constructed as a communication topic in a form of data (or message) producer node and data subscriber node; meaning that sensed information is posts a message as a topic by a producer node);
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the automatic driving assistance system .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R SMITH/              Examiner, Art Unit 3663                                                                                                                                                                                          
/RACHID BENDIDI/               Primary Examiner, Art Unit 3667